J. B. McPHERSON, Circuit Judge.
[1] The referee’s order of May 12, 1913, will be so‘modified, ex majori cautela, as to provide expressly that the bankrupts may omit from their schedules any .reference to the transaction with Rtidsky. They are still exposed to the danger of prosecution in connection with that transaction, and they should not be compelled to run the not remote risk of having their statements used against them in such a prosecution. The connection between such statements and the evidence required to sustain the prosecution is direct and immediate.
[2] But their objection to filling out the other schedules cannot be sustained. These (A3, A4, B2C, and B3a) require them to set forth certain facts about their financial condition in October, and I have not been convinced that these facts have so close a connection with the written representations about their condition that were mailed in the preceding June as would tend to convict them of a postal crime in making such representations. In my opinion the connection, if it exists at all, is remote and contingent, and need not he taken into account.
With the foregoing modification, and with a slight change in date, so that the bankrupts are now directed to file their schedules on or before June 16th, instead of the date fixed by the referee, his order is affirmed.